internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-112342-99 date date state x date date year business a corporation taxpayer husband son son daughter employee dollar_figurey dollar_figurez a b c plr-112342-99 d dear we respond to your letter dated date in which you requested rulings under sec_302 of the internal_revenue_code on behalf of taxpayer the information submitted in that letter and later correspondence is summarized below corporation a state x company uses the accrual_method of accounting and files its returns on a fiscal_year ending on date corporation is primarily involved in business a currently corporation currently has shares of voting common_stock outstanding which are owned as follows shareholder taxpayer husband daughter son son number of shares owned husband is the husband of taxpayer son son and daughter are their children since the inception of corporation in year and until now all of the shareholders have been employees of corporation currently taxpayer is the president of corporation husband is the general manager and secretary son is the field superintendent corporate treasurer son is the project manager estimator and corporate vice-president and daughter is the office manager corporate vice-president during the immediately preceding 10-year period taxpayer made gifts of a shares of corporation stock to each of her children husband made a gift of b shares of corporation stock to taxpayer and husband made gifts of c shares of corporation stock to daughter and son and of d shares of corporation stock to son the gifts from taxpayer and husband to the children were made to encourage the children’s interest in the business and as part of their overall estate_planning taxpayer now desires to retire from corporation and to have corporation redeem all of her shares for cash at approximately dollar_figurey per share the redeemed shares will be held as treasury_stock following the redemption the shares of corporation stock will be held as follows shareholder husband number of shares held plr-112342-99 daughter son son following the redemption the remaining shareholders will continue their employment with corporation and corporation will continue to lease its facilities from husband taxpayer will also remain entitled to benefits arising out of corporation’s qualified_plans and will continue to be covered as a dependent of husband under corporation’s health insurance plans taxpayer will also continue as a guaranty of corporation’s indebtedness to its commercial lender and husband will continue to make gifts of stock to his children the following additional representations have been made in connection with the proposed transaction a b c d e f g except for the shares of common_stock set forth above there are no other shares of common_stock or shares of any class outstanding furthermore there are no outstanding options or warrants to purchase any stock in corporation nor are there any outstanding debentures or other obligations that are convertible into corporation stock or would be considered corporation stock no notes or other obligations of corporation will be distributed to a redeemed shareholder the redemption described in the ruling_request is an isolated transaction and is not related to any past or future transactions except for shares of common_stock which were redeemed from employee on date for a purchase_price of dollar_figurez there have been no redemptions issuances or exchanges by corporation of its stock in the past five years none of the stock owned by employee would be deemed constructively owned by taxpayer or any member of her family throughout the 10-year period following the redemption taxpayer will not have any interest in corporation including an interest as an officer director or employee other than an interest under the constructive_ownership rules pursuant to sec_318 of the code except for the redemption of taxpayer’s shares of stock in corporation as described above corporation has no plan or intention to issue redeem or otherwise exchange any shares of its stock the taxpayer will execute and file the agreement required by sec_302 of the code with respect to the acquisition within ten years from plr-112342-99 the date of the redemption of any interest in corporation h i j k l no shareholder of corporation has been or will be obligated to purchase any of taxpayer’s shares of stock to be redeemed none of taxpayer’s shares to be redeemed is sec_306 stock within the meaning of sec_306 there are no declared but unpaid dividends or funds set_aside for dividends on any of the shares of stock to be redeemed at the time of the redemption the fair_market_value of the consideration to be received by taxpayer will be approximately equal to the fair_market_value of corporation’s stock to be surrendered by taxpayer in exchange therefor the price to be paid for corporation’s shares of stock to be redeemed will not result in a loss with respect to those shares of stock based on the information submitted and on the representations set forth above we rule as follows the gifts of corporation stock by taxpayer to her three children and the gift of corporation stock by husband to taxpayer did not have as one of their principal purposes the avoidance of federal_income_tax within the meaning of sec_302 rev_rul 1977_2_cb_91 revrul_79_67 c b provided that taxpayer files the agreement described in sec_302 in accordance with sec_1_302-4 and the conditions stated in sec_302 and ii are satisfied sec_318 will not apply and the redemption of all of taxpayer’s shares of corporation stock will be a complete termination of taxpayer’s interest in corporation within the meaning of sec_302 the amount distributed in the redemption will be treated as a distribution in full payment in exchange for the stock surrendered as provided in sec_302 as provided in sec_1001 taxpayer will realize and recognize gain on the redemption of the corporation shares of stock for each share of stock surrendered gain will be measured by the difference between the redemption price and the adjusted_basis of such share as determined under sec_1011 provided that sec_341 relating to collapsible_corporations is not applicable and corporation stock is a capital_asset in the hands of taxpayer the gain will constitute capital_gain subject_to the conditions and limitations of subchapter_p of chapter of the code plr-112342-99 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it section k provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by mark s jennings acting branch chief cc dom corp
